DETAILED ACTION
Status of the Claims
This action is in response to Applicant’s filing on August 10, 2022.  Claims 1, 3-12, and 14-27 are pending in the current action.  
Specification
The disclosure is objected to because of the following informalities: regarding page 11, line 7, it appears that the term “removeably” should be changed to “removeable.”  Appropriate correction is required.
Claim Objections
Regarding each of the independent claims, Claim 1 (line 5), Claim 11 (line 7), Claim 21 (line 6), Claim 23 (line 6), and Claim 24 (3rd to the last line), it is not clear what is meant by the term “allows.”
Regarding Claim 12, line 3, it appears the language “an coupler” should be changed to “a coupler.”
 Regarding Claim 16, line 2, it appears the term “flange” should be changed to “a flange.”
Regarding Claim 21, line 4, it appears the term “is” should be changed to “and is in,” “and in,” or similar language. 
Regarding Claim 23, line 11, it appears the language “an coupler” should be changed to “a coupler.”
Regarding Claim 24, line 4, it is not clear if the “primary compartment” and “secondary compartment” are the same as the “compartment” recited in line 1. Thus, it appears that the language “the tank” recited in line 4 should be changed to “the compartment.”
Regarding Claim 25, line 3, it appears the language “an coupler” should be changed to “a coupler.”
Allowable Subject Matter
Claims 1, 3-12, and 14-27 would be allowable but for the objections discussed  above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Schoten et al. (U.S. Pat. No. 8,043,129) discloses a switching device assembly wherein first and second mounting assemblies and respective sealable access points are arranged to be accessible by an operating tool, but does not disclose the claimed door and guide tube. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached 12-9 ESTPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833